DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8, 14 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to define what K1 and K2 are, and therefore, it cannot be determined what is being claimed by the limitations regarding the “the first radio signal is one of K1 first-type radio signals, the K1 first-type radio signals are used for determining K1  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-9, it is not clear what is meant by “the first parameter is applied only to the first link of the first link and the second link”. How is the parameter applied to the link when the parameter is included as a part of the “first information” and transmitted? What does it mean to ‘apply a parameter to a link’? What happens when a parameter is applied to a link? Further, it is not clear how this “applying” affects the rest of the claim limitations. 
In claim 2, the limitation is unclear because the two of the three conditions from the list of conditions recited for determining that the trigger condition is met involve the channel quality of only one of the links, not both. This contradicts the limitation recited in claim 1 where it is recited that “the channel quality of the first link and the channel quality of the second link are used together for determining the trigger condition”. 
corresponds to a first timer, the second link corresponds to a second timer”. How is the “first link” related to the “first timer”, and how is the “second link” related to the “second timer”? Additionally, it is not clear whether the timers are physically included as a part of the first node or whether they are information received as a part of the radio signal, or something else? 
In claim 4, it is not clear what “K1” is since it is not defined. Further, it is not clear what “K1 first-type radio signals” and “K1 first-type channel qualities” are since they are not defined. 
In claim 5, it is not clear how the “first power value” and the “second power value” is determined by the first transmitter – where do they come from and what are they based on, and does a “transmitter” really ‘determine’ “power values”? (The conventional function of a transmitter is transmission of data, not processing of data). Maybe there is a ‘processor’ within the first node that functions to ‘determine power values’ instead of a transmitter determining them??  At lines 2-3 and 5-6, it is not clear what is meant by “the first link corresponds to a first maximum power value” and “the second link corresponds to a second maximum power value”. What kind of relationship do the “first link” and the “second link” have with the “first maximum power value” and the “second maximum power value”, respectively? At lines 8-9, it is not clear whether the recited phrase means that the first information comprises the second parameter in addition to the first parameter, or instead of the first parameter (see claim 1, lines 7-8). 
Regarding claim 6, it is not clear whether or not the recited “second node” corresponds to the second node shown at Fig. 5. All the functions recited in the body of the claim other than the transmission and the reception seem to be the functions of the first node shown at Fig. 5. If the claim is about the second node, then the invention should be recited from the perspective 
Regarding claims 7-9, some of the indefiniteness addressed above also apply to this group of claims. 
Regarding claim 10, it is not clear whether or not the recited “third node” corresponds to the third node shown at Fig. 5. All the functions recited in the body of the claim other than the transmission seem to be the functions of the first node shown at Fig. 5. If the claim is about the third node, then the invention should be recited from the perspective of the third node. It is not at all clear from the recitations “who” is performing “what”. Another question is whether the third node itself is an invention, or the invention is really limited to the first node? Further, it is not clear what is meant by “the first parameter is applied only to the first link of the first link and the second link”. How is the parameter applied to the link when the parameter is included as a part of the “first information” and transmitted? What does it mean to ‘apply a parameter to a link’? What happens when a parameter is applied to a link? Further, it is not clear how this “applying” affects the rest of the claim limitations. 


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 10, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, US 2015/0146633 (Kalhan). 
Kalhan discloses management of device-to-device communication resources using channel symmetry. 
		Regarding claims 1 and 11, Kalhan teaches a method and a first node (base station 102) for wireless communication, comprising: a first receiver, to receive a first radio signal (D2D link information 132 received from the first UE 104) and a second radio signal (D2D link information 132 received from the second UE 106); and a first transmitter, to transmit first information when a trigger condition is met (D2D link establishment information 134); wherein the first radio signal and the second radio signal are used for determining a channel quality of a first link and a channel quality of a second link respectively (The D2D link information 132, at least includes the channel information 30, and may include parameters describing the channel 
		Regarding claims 6 and 16, Kalhan is applied in the same manner as above because the claims recite the same concept except from a second node’s point of view. 
		Regarding claims 10 and 20, Kalhan is applied in the same manner as above because the claims recite the same concept except from a third node’s point of view. 

Allowable Subject Matter
8.	Claims 2-5, 7-9, 12-15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Prior art do not seem to teach the inventions claimed as recited in the claims, particularly including the features of the change in the channel quality being compared to the specific threshold for trigger condition to be met, the transmission of the first information being controlled by a timer, a path loss element suggested by K1 first type channel qualities (with a reservation(?)), and the different parameter values determined using maximum power values and the determined power values.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Xu et al. PG Pub is cited for its teaching of using two link qualities for . 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472